PER CURIAM:
Appellant filed a motion in the district court that he be permitted to purchase a copy of the deposition of a psychiatrist who had treated him, taken in connection with a motion for reduc*867tion of bond. The district court denied the motion stating that “it will be for the benefit and mental well being of petitioner to deny this aspect of his motion in that he might be affected adversely by having access. See Johnson v. United States, 293 F.2d 100 (5th Cir. 1961).” We agree. Furthermore, the deposition was considered only in conjunction with a motion for reduction of bond while awaiting trial, and appellant has since been tried and convicted and the conviction affirmed in Moody v. United States, 5th Cir. 1973, 474 F.2d 1346. Therefore production of the deposition would in no way benefit appellant in any potential post-conviction proceeding. The judgment below is affirmed.
Affirmed.